UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-7037



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


FREDERICK ANTHONY CARGILL,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-94-300; CA-03-937)


Submitted:   August 18, 2005                 Decided:   August 26, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick Anthony Cargill, Appellant Pro Se. Lawrence Patrick
Auld, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Frederick Cargill seeks to appeal the district court’s

order denying his 28 U.S.C. § 2255 (2000) motion.             We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

             When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).               This appeal period is

“mandatory and jurisdictional.”          Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

             The district court’s order was entered on the docket on

June   18,   2004.    Cargill   filed    a   request   for   certificate     of

appealability on June 6, 2005.          Because Cargill failed to file a

timely notice of appeal, and because he did not obtain an extension

or   reopening   of   the   appeal   period,   we   deny     his   motion   for

certificate of appealability and dismiss the appeal.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                     DISMISSED



                                     - 2 -